

107 HR 4886 IH: District Court Judgeships Act of 2021
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4886IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Johnson of Georgia (for himself, Mr. Nadler, Mr. Lieu, Mr. Cohen, Ms. Lofgren, Ms. Jackson Lee, Mr. Cicilline, Mr. Swalwell, Mr. Cartwright, Mr. Butterfield, Ms. Jayapal, Ms. Dean, Mrs. Demings, Mr. Neguse, Mr. Jones, Ms. Ross, Ms. Bass, Ms. Ocasio-Cortez, and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize additional district judges for certain district courts and convert temporary judgeships, and for other purposes.1.Short titleThis Act may be cited as the District Court Judgeships Act of 2021.2.Additional district judges for the district courts(a)Additional judgeshipsThe President shall appoint, by and with the advice and consent of the Senate—(1)1 additional district judge for the eastern district of Arkansas;(2)9 additional district judges for the district of Arizona;(3)16 additional district judges for the central district of California;(4)7 additional district judges for the eastern district of California;(5)7 additional district judges for the northern district of California;(6)6 additional district judges for the southern district of California;(7)4 additional district judges for the district of Colorado;(8)6 additional district judges for the district of Delaware;(9)9 additional district judges for the middle district of Florida;(10)2 additional district judges for the northern district of Florida;(11)12 additional district judges for the southern district of Florida;(12)5 additional district judges for the northern district of Georgia;(13)1 additional district judge for the southern district of Georgia;(14)1 additional district judge for the district of Idaho;(15)4 additional district judges for the northern district of Illinois;(16)2 additional district judges for the southern district of Illinois;(17)1 additional district judge for the northern district of Indiana;(18)5 additional district judges of the southern district of Indiana;(19)8 additional district judges for the eastern district of Louisiana;(20)2 additional district judges for the district of Maryland;(21)1 additional district judge for the western district of Michigan;(22)3 additional district judges for the district of Minnesota;(23)1 additional district judge for the eastern district of Missouri;(24)2 additional district judges for the western district of Missouri;(25)2 additional district judges for the Eastern district of North Carolina;(26)1 additional district judge for the district of Nebraska;(27)13 additional district judges for the district of New Jersey;(28)3 additional district judges for the district of New Mexico;(29)2 additional district judges for the district of Nevada;(30)6 additional district judges for the eastern district of New York;(31)7 additional district judges for the southern district of New York;(32)2 additional district judges for the western district of New York;(33)2 additional district judges for the southern district of Ohio;(34)1 additional district judge for the district of Oregon;(35)1 additional district judge for the middle district of Pennsylvania;(36)1 additional district judge for the district of South Carolina;(37)1 additional district judge for the eastern district of Tennessee;(38)1 additional district judge for the middle district of Tennessee;(39)10 additional district judges for the eastern district of Texas;(40)5 additional district judges for the northern district of Texas;(41)9 additional district judges for the southern district of Texas;(42)11 additional district judges for the western district of Texas;(43)1 additional district judge for the district of Utah;(44)1 additional district judge for the eastern district of Virginia;(45)2 additional district judges for the western district of Washington;(46)1 additional district judge for the western district of Wisconsin; and(47)5 additional district judges for the southern district of West Virginia.(b)Conversion of temporary judgeshipsThe existing judgeships for the district of Kansas and the eastern district of Missouri, authorized by section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), and the existing judgeships for the northern district of Alabama, district of Arizona, the central district of California, the southern district of Florida, the district of New Mexico, the western district of North Carolina, and the eastern district of Texas, authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), shall be authorized under section 133 of title 28, United States Code, as amended by this Act, and the incumbents in those offices shall hold the office under such section.(c)Technical and conforming amendmentsIn order that the table contained in section 133 of title 28, United States Code, will, with respect to each judicial district, reflect the changes in the total number of permanent district judgeships authorized as a result of subsections (a) and (b) of this section, such table is amended—(1)by striking the item relating to Arkansas and inserting the following:Arkansas:Eastern6Western3; (2)by striking the item relating to Arizona and inserting the following:Arizona22;(3)by striking the item relating to California and inserting the following:California:Northern21Eastern13Central44Southern19; (4)by striking the item relating to Colorado and inserting the following:Colorado11;(5)by striking the item relating to Delaware and inserting the following:Delaware10;(6)by striking the item relating to Florida and inserting the following:Florida:Northern6Middle24Southern30;(7)by striking the item relating to Georgia and inserting the following:Georgia:Northern16Middle4Southern4;(8)by striking the item relating to Idaho and inserting the following: Idaho3;(9)by striking the item relating to Illinois and inserting the following:Illinois:Northern26Central4Southern6;(10)by striking the item relating to Indiana and inserting the following:Indiana:Northern6Southern10;(11)by striking the item relating to Louisiana and inserting the following:Louisiana:Eastern20Middle3Western7;(12)by striking the item relating to Maryland and inserting the following:Maryland12;(13)by striking the item relating to Michigan and inserting the following:Michigan:Eastern15Western5;(14)by striking the item relating to Minnesota and inserting the following: Minnesota10;(15)by striking the item relating to Missouri and inserting the following: Missouri:Eastern7Western7Eastern and Western2;(16)by striking the item relating to North Carolina and inserting the following:North Carolina:Eastern6Middle4Western5;(17)by striking the item relating to Nebraska and inserting the following:Nebraska4;(18)by striking the item relating to New Jersey and inserting the following:New Jersey30;(19)by striking the item relating to New Mexico and inserting the following:New Mexico10;(20)by striking the item relating to Nevada and inserting the following:Nevada9;(21)by striking the item relating to New York and inserting the following:New York:Northern5Southern35Eastern21Western6; (22)by striking the item relating to Ohio and inserting the following:Ohio:Northern11Southern10; (23)by striking the item relating to Oregon and inserting the following:Oregon7;(24)by striking the item relating to Pennsylvania and inserting the following:Pennsylvania:Eastern22Middle7Western10;(25)by striking the item relating to South Carolina and inserting the following:South Carolina11;(26)by striking the item relating to Tennessee and inserting the following:Tennessee:Eastern6Middle5Western5;(27)by striking the item relating to Texas and inserting the following:Texas:Northern17Southern28Eastern18Western24;(28)by striking the item relating to Utah and inserting the following:Utah6;(29)by striking the item relating to Virginia and inserting the following:Virginia:Eastern12Western4;(30)by striking the item relating to Washington and inserting the following:Washington:Eastern4Western9;(31)by striking the item relating to Wisconsin and inserting the following:Wisconsin:Eastern5Western3;and (32)by striking the item relating to West Virginia and inserting the following:West Virginia:Northern3Southern10.